DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claims of 2/3/2021 have been entered into the record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JAMES LOVSIN on 2/16/2021.

The application has been amended as follows: 
In the claims:

Claim 3 is now dependent upon claim 1.

Claim 14 is now dependent upon claim 10.

Allowable Subject Matter
Claim 1, 3-12, 14 and 16-20 allowed.
Claim 2, 13 and 15 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Concerning claims 1 and 10 the prior art fails to disclose the limitations of the claim “ one or more propulsion units connected to the aerial vehicle, wherein the one or more propulsion units are operable to provide thrust for forward flight of the aerial vehicle, wherein while the aerial vehicle is in forward flight in a first direction non-parallel to the axis of rotation and the motor is turned off, in response to incident wind on the at least one propeller unit in a second direction that is substantially perpendicular to the axis of rotation the first propeller blade is configured to rotate in a first plane of rotation about a first hub axis to increase a first angle between the first propeller blade and an axis defined by the first direction and the second propeller blade is configured to rotate in a second plane of rotation about a second hub axis to increase a second angle between the second propeller blade and the axis defined by the first direction, wherein the axis of rotation, first hub axis, and second hub axis is each substantially parallel to the other two axes, wherein the axis of rotation is disposed between the first hub axis and the second hub axis, wherein the first plane of rotation is substantially parallel to the first direction, and wherein the second plane of rotation is substantially parallel to the first direction.”
The closet prior art reference are Lin and Bevirt. Both references are to aircraft with folding propeller blades. However the propeller blades of Bevirt fold back in manner that is structurally different than the instant application. In Bevirt the blades pivot back about an axis that is perpendicular to a rotation axis of the propeller unit. Also in Bevirt the pivot axis is different that that of the instant application. The propeller blades of Lim are mechanically actuated to rotate as opposed to the limitations above where an incident wind on the blades causes them to move back. Lim does not disclose shutting off the engines as the blades are moved to a rear ward position. The criticality to the above limitations is during forward flight the propeller blades, which are not needed for forward flight, are moved out of the way of the freestream airflow thus reducing drag. Further, it would not be obvious to modify prior art references to achieve the claimed limitations as this would involve hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642